 Case 0:17-cv-60533-JEM Document 231 Entered on FLSD Docket 08/22/2019 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                              Case Number: 17-cv-60533-JEM

     RODNEY SCOTT PATTERSON,

           Plaintiff,

     vs.

     AMERICAN AIRLINES, INC., a
     Delaware Corporation,

           Defendant.
                                          /

              Notice of Appearance of Attorney Karen Coolman Amlong
                         on Behalf of William Robert Amlong

     TO THE CLERK OF THE ABOVE COURT:

              Please take notice of the appearance of the undersigned as attorney of

     record for William Robert Amlong, Esq.

              Dated: August 22, 2019




                        THIS SPACE LEFT INTENTIONALLY BLANK




aa
pa   The Amlong Firm ! 500 Northeast Fourth Street !   Fort Lauderdale, FL 33301   !   954.462.1983
Case 0:17-cv-60533-JEM Document 231 Entered on FLSD Docket 08/22/2019 Page 2 of 2



                                               Respectfully Submitted,

                                                /s/ Karen Coolman Amlong
                                               WILLIAM R. AMLONG
                                               Florida Bar No: 470228
                                               wramlong@theamlongfirm.com
                                               KAREN COOLMAN AMLONG
                                               Florida Bar Number 275565
                                               kamlong@theamlongfirm.com
                                               ISHA KOCHHAR
                                               Florida Bar No: 105294
                                               ikochhar@theamlongfirm.com
                                               AMLONG & AMLONG, P.A.
                                               Attorney for Plaintiffs
                                               500 Northeast Fourth Street
                                               Fort Lauderdale, Florida 33301-1154
                                               (954) 462-1983


                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing has

  been filed using the ECF system of the Southern District of Florida this           22nd

  day of August, 2019 and thereby served on all counsel or parties of records

  and by electronic mail the same day upon the plaintiff, Rodney Scott

  Patterson, 1092 NW 39th Terrace, Pembroke Pines, FL 33028, (702) 231-

  0909, aa737drvr@aol.com and Noel Christian Pace, Esquire, 206 NW 91st

  Street, El Portal, FL 33150, noel.c.pace.esq@gmail.com.


                                                /s/ Karen Coolman Amlong
                                               KAREN COOLMAN AMLONG

  \\amlong3\cpshare\CPWin\HISTORY\190708_0001\1538.2BD




                                                                           Page 2 of 2
